DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “avoidance position specification unit”, “timing determination unit”, “operation signal output 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 1 – 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Watanabe et al. (Patent No.: US 6,449,884 B1).  Watanabe teaches a hydraulic excavator where an operating time is measured for the swing body and track body.  Measured data is stored in memory of a controller and transferred to a base station.  A engine running time, the front operation time (hereinafter referred to also as the "excavation time"), the swing time, and the travel time per machine model and number are stored in the operation database 
In regards to claim 1, Watanabe taken either individually or in combination with other prior art fails to teach or render obvious a control device comprising: an avoidance position specification unit that is configured to specify an interference avoidance position which is a bucket position that is higher than a loading object and has no loading object there below; a timing determination unit that is configured to determine a swing start timing based on a remaining swing angle and a height of the interference avoidance position, the remaining swing angle being formed by a straight line that extends from the center of swing to the work equipment and a straight line that extends from the center of swing to the interference avoidance position in a plan view from above and an operation signal output unit that is configured to output an operation signal of the work equipment in a case of not reaching the swing start timing, and output an operation signal for swinging the swing body at swing speed higher than that when not reaching the swing start timing and an operation signal of the work equipment, in a case of reaching the swing start timing.  
In regards to claim 5, Watanabe taken either individually or in combination with other prior art fails to teach or render obvious a control method comprising the steps of specifying an interference avoidance position which is a bucket position that is higher than a loading object and has no loading object there below; determining a swing start timing based on a remaining swing angle and a height of the interference avoidance position, the remaining swing angle being formed by a straight line that extends from the center of swing to the work equipment and a straight line that extends from the center of swing to the interference avoidance position . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TYLER J LEE/Primary Examiner, Art Unit 3663